38 Mich. App. 269 (1972)
196 N.W.2d 47
PEOPLE
v.
PATTERSON.
Docket No. 12138.
Michigan Court of Appeals.
Decided January 28, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Charles Burke, for defendant on appeal.
Before: T.M. BURNS, P.J., and R.B. BURNS and FITZGERALD, JJ.

MEMORANDUM OPINION.
Defendant pleaded guilty to second-degree murder. MCLA 750.317; MSA 28.549. He was sentenced to a term of 14 to 15 years in prison and appeals.
An examination of the record and briefs discloses no prejudicial error.
Affirmed.